El Juez Asociado Señor Aldrby,
emitió la opinión del tribunal.
Dos motivos se alegan para que desestimemos esta apela-ción: uno es que los apelantes no ban sido diligentes en la tramitación de su recurso: el otro es que la apelación es frívola.
Si bien es cierto que por espacio de más de dos años, desde febrero de 1931, los apelantes, sin oposición de la ape-lada, han estado obteniendo prórrogas de la corte para que el taquígrafo prepare la transcripción de la evidencia para esta apelación, también lo es que de una resolución de la corte dictada el 10 de octubre de este año aparece que los apelantes se quejaron ante ella de que el taquígrafo no hacía la transcripción porque han sido declarados pobres en este litigio por lo que solicitaron una orden perentoria contra el taquígrafo; que en efecto el taquígrafo no realizaba ese tra-bajo por entender que no estaba obligado a hacerlo, y que se le ha ordenado por la corte que lo haga dentro de cierto tiempo.
*742A pesar del tiempo transcurrido desde que la apelación se interpuso no la desestimaremos por el primer motivo ale-gado porque la conducta del taquígrafo es la que lia retardado la tramitación del recurso.
Lo único que dice la apelada en cuanto al segundo motivo alegado para la desestimación es que la simple lectura de la sentencia demuestra la falta de fundamento para re-currir contra ella y la inoficiosidad y futilidad de la apela-ción. La sentencia descansa en ciertos Lechos que puede ser que no estén sostenidos por la prueba por lo que no puede servir de Lase para declarar que es frívola la apelación inter-puesta contra ella.

La moción de desestimación deloe ser negada.